WEIMER, J., recused.
HUGHES, J., concurs and assigns reasons.
Hughes, J., concurs and assigns reasons.
To the extent that relator is challenging a DOC rule, policy, or procedure, the conditions of his confinement, or arguing that DOC officials are improperly calculating his release date, he must exhaust his administrative remedies before seeking judicial review. See R.S. 15:1172(B) ; State v. Demouchet , 95-0661 (La. 10/27/95), 661 So.2d 1357 ("Relator must exhaust administrative remedies before seeking judicial review, La. R.S. 15:1172(B), and may subsequently seek that review only in the 19th Judicial District."). After exhausting administrative review, he must direct "any action ... contest[ing] the computation of ... sentence or sentences, discharge, good time dates, or any action concerning parole" to the 19th JDC in East Baton Rouge Parish. R.S. 15:571.15 ("Venue in any action in which an individual committed to the Department of Public Safety and Corrections contests the computation of his sentence or sentences, discharge, good time dates, or any action concerning parole shall be in the parish of East Baton Rouge."); R.S. 15:1171 ; R.S. 15:1177.